     Case 1:19-cv-00226-DAD-BAM Document 56 Filed 05/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                 Case No. 1:19-cv-00226-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR ALTERNATIVE DISPUTE
13           v.                                         RESOLUTION
14    SHERMAN, et al.,                                  (ECF No. 55)
15                       Defendants.
16

17          Plaintiff Richard A. Evans (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion requesting that the Court set this case for

20   alternative dispute resolution, filed May 19, 2020. (ECF No. 55.)

21          Plaintiff’s request to set this matter for a settlement conference is premature. On April 21,

22   2020, the Court screened Plaintiff’s first amended complaint and issued findings and

23   recommendations that this action be dismissed based on Plaintiff’s failure to state a claim upon

24   which relief may be granted. (ECF No. 50.) The Court granted Plaintiff’s request for a sixty-day

25   extension of time to file his objections to the findings and recommendations, which are currently

26   due on or before July 6, 2020. (ECF No. 54.) Accordingly, Plaintiff has not yet stated any

27   cognizable claims against any defendants, and no defendants have been served. As there are no

28   cognizable claims at this time, and no defendants appearing, this action is not ready to set for a
                                                        1
     Case 1:19-cv-00226-DAD-BAM Document 56 Filed 05/26/20 Page 2 of 2

 1   settlement conference.

 2          Accordingly, Plaintiff’s motion for alternative dispute resolution, (ECF No. 55), is

 3   HEREBY DENIED as premature. Plaintiff’s objections to the April 21, 2020 findings and

 4   recommendations remain due on or before July 6, 2020.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    May 26, 2020                               /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
